1                                                                              JS-6
2

3                                                                              9/30/2019

4                                                                               CW

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   JULIE HINDS,                                )   Case No. ED CV 18-0775 FMO (SHKx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14   LIFE INSURANCE COMPANY OF                   )
     NORTH AMERICA                               )
15                                               )
                          Defendant.             )
16                                               )

17

18          Pursuant to the Court’s Order Reversing and Remanding Administrative Determination Re:

19   ERISA Benefits, filed contemporaneously with the filing of this judgment, IT IS ADJUDGED that

20   the Plan’s denial of plaintiff’s long-term disability benefits under the terms of the Plan is hereby

21   reversed. The matter shall be remanded for the payment of past due benefits to plaintiff.

22   Dated this 30th day of September, 2019.

23                                                                         /s/
                                                                  Fernando M. Olguin
24                                                             United States District Judge

25

26

27

28
